DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 3-4 have been amended.  Claims 6, 10, 12-14, and 16-20 are cancelled.  Claims 1-5, 7-9, 11, 15, and 21-30 are pending in the instant application, and are under examination on the merits.  
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 03/02/2022, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.


Response to Amendment
The Amendment by Applicants’ representative Ms. Suzannah K. Sundby on 08/15/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant amends claim 1 by further limiting the concentration of the one or more alpha-ketobutyrate compounds and/or one or more glutarate compounds in the topical composition is 5 mM to 50 mM, and the composition further comprises one or more growth factors selected from TGF-82, IGF-1, KGF, and HGF.  Applicant’s amendment obviates the rejection because the cited the `112 patent does not teach the added limitations in claim 1.   The rejection is hereby withdrawn.   

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendments and arguments have been fully considered, but are not sufficient to overcome the rejection in view of the additional search result.  The rejection is maintained.   

	The following 103(a) rejection is necessitated by the amendment filed on 08/15/2022:

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, 11, 15, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,466,112 (“the `112 patent”) in view of U.S. Patent No. 8,470,880 (“the `880 patent”), and Hou et al., Drug Design Development and Therapy, 2015: 9, p5373-5383.   
Determination of the scope and content of the prior art (MPEP §2141.01)
Claim 7 of the `112 patent discloses a method for treating disorders of hair follicles to prevent or inhibit hair loss and/or to promote hair growth and for treating skin diseases associated with disorders of hair follicles and hair growth, said method comprising administering an effective treating amount of a composition comprising ornithine alpha ketoglutarate (OKG) 
    PNG
    media_image1.png
    82
    578
    media_image1.png
    Greyscale
 and a toxicologically safe carrier of aliphatic alcohols having from 2 to 15 carbon atoms, or polyols having from 2 to 15 carbon atoms to a human.  The composition does not require a fatty acid.  The `112 patent also discloses that the testing results of the composition in Ex. 3 TABLE 3, and Ex.4 TABLE 4 with OKG 0.1% b.w. (i.e. by weight) clearly indicate that the treatment of hair follicles with OKG significantly reduce the number of apoptotic cells, wherein OKG is one of claimed glutarate compounds.  The concentration of the topical compositions of OKG 0.1% b.w. in Exs. 5-6 is equivalent to around 2.44 mM [(1g/410.32)x1000=2.44 mM, MWOKG=410.32] (col. 13, ln. 1 to col. 14, ln.11).   In addition, the `112 patent discloses the administration of the OKG can be topical or oral.  In case of topical application all kinds of compositions are possible: lotions, creams, emulsions and the like (col. 4, lns. 45-47).  The `112 discloses that OKG shows the highest activity at a working concentration of about 0.01% by weight (b.w.) to about 1% b.w., preferably about 0.05% by weight (b.w.) to about 0.1% b.w., all calculated on the total cultivation medium (col. 2, ln. 25-32).   The concentration of OKG 5 mM to 50 mM corresponds to the concentration of 0.0720% b.w. to 0.72% b.w., wherein the molecular weight of OKG (C5H4O5) is 144.   Therefore, claimed concentration of 5 mM to 50 mM OKG reads on the preferred concentration of 0.05% b.w. to about 1% b.w.  In terms of the topical composition that does not contain a fatty acid, the composition of the `112 does not comprises a fatty acid (Examples 1-6).  

Claim 3 of the `880 patent teaches a method of reducing hair loss and/or facilitating hair growth or hair regrowth comprising the steps of applying to skin of a mammal in need of such treatment a safe and effective amount of a composition comprising from about 0.1% to about 100% by weight of an admixture, comprising:  a) from about 0.01% to about 99.98% by weight of the admixture of an acid including non-Kreb cycle intermediate alpha-keto acid, derivatives thereof, salts thereof and mixtures thereof;   b) from about 0.01% to about 99.98% by weight of the admixture of an antioxidant; and  c) from about 0.01% to about 99.98% by weight of the admixture of a fatty acid mixture or fatty acid mixture source, wherein the alpha-keto acid is alpha-ketoglutaric acid. According to Applicants’ specification, alpha-ketoglutaric acid 
    PNG
    media_image2.png
    169
    351
    media_image2.png
    Greyscale
and alpha-ketoglutaric acid derivatives are alpha-ketoglutarate (α-KG).

Hou et al. discloses IGF-1 can stimulate hair growth (last paragraph, right column, page 5381).   

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02
The difference between instant claims 1-5, and 7-9, 11, 15, 21, and 30 and the `112 patent is that the prior art teaches a method for treating disorders of hair follicles to prevent or inhibit hair loss and/or to promote hair growth associated with disorders of hair follicles and hair growth in Examples 5-6 using OKG equivalent to around 2.44 mM [(1g/410.32)x1000=2.44 mM, MWOKG=410.32], but is not the claimed concentration at a range 5 mM to 50 mM.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instant claims 1-5, and 7-9, 11, 15, 21, and 30 would have been obvious over the `112 patent because the difference of the concentration of the compound of the formula (I) of alpha-ketoglutarate compound is further taught and/or suggested by the same prior art.  The `112 teaches that OKG shows the highest activity at a working concentration of about 0.01% by weight (b.w.) to about 1% b.w., preferably about 0.05% by weight (b.w.) to about 0.1% b.w., all calculated on the total cultivation medium (col. 2, ln. 25-32).   The concentration of OKG 5 mM to 50 mM corresponds to the concentration of 0.0720% b.w. to 0.72% b.w.  In addition, claim 3 of the `880 patent teaches a topical composition comprising an alpha-ketoglutarate compound with a concentration from about 0.01% to about 99.98% by weight of the admixture, which suggests the concentration range of Applicants’ claim 10. 
In terms of the difference of the composition further comprising one or more growth factors selected from TGF-β2, IGF-1, etc., Hou et al. teaches that IGF-1 can stimulate hair growth (last paragraph, right column, page 5381). It would have been obvious for one ordinary skilled in the art to combine the two known active ingredients used together for the same application, namely for treating disorders of hair follicles to prevent or inhibit hair loss and/or to promote hair growth, In re Kerkhoven, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).  In considering the combination of the `112 patent, the `880 patent, and Hou et al. as a whole, the combined references would have rendered claims 1-5, and 7-9, 11, 15, 21, and 30 obvious.

In terms of claim 22, wherein R7 is C1-20 substituted or unsubstituted alkyl, the `112 patent teaches alpha-ketoglutarate compound having R7 as -H (alpha-ketoglutarate acid salt), but not the unsubstituted alkyl, a derivative (ester) of alpha-ketoglutarate compound.  However,  the `880 patent teaches a topical composition comprising an alpha-ketoglutarate compound, and derivatives of the alpha-ketoglutarate compound.  Alpha-ketoglutarate esters are most common derivatives and prodrugs of alpha-ketoglutarate acid salt.  One ordinary skilled in the art would have been motivated to use ester derivatives to replace alpha-ketoglutarate acid salt for the same application expecting reasonable chance of success.  Therefore, the `880 patent teaches and/or suggests the difference.

In terms of claims 23-29, the differences the `880 patent teaches a topical composition comprising an alpha-ketoglutarate compound with a concentration from about 0.01% to about 99.98% by weight of the admixture.  In addition, the `112 patent teaches a method of screening effective concentration of the alpha-ketoglutarate compounds for treating disorders of hair follicles to prevent or inhibit hair loss and/or to promote hair growth and for treating skin diseases associated with disorders of hair follicles and hair growth, see Examples 1-6 and C1-C4 (cols. 11-14).  Optimization of the concentration of the active ingredient alpha-ketoglutaric acid in the composition would be a routine optimization based on the prior art teaching, and at grasp of one ordinary skilled in the art.  
Generally differences in concentration or dosage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05.   Therefore, the combined references considered as a whole would have rendered claims 1-5, 7-9, 11, 15, and 21-30 prima facie obvious.


Conclusions
Claims 1-5, 7-9, 11, 15, and 21-30 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731